          Case 1:20-cv-00704-LAS Document 10 Filed 02/11/21 Page 1 of 1




           In the United States Court of Federal Claims
                                             No. 20-704
                                      Filed: February 11, 2021

                                               )
  PD LIQUIDATING TRUST, successor              )
  in interest to PAULA DOUGLASS,               )
                                               )
                         Plaintiff,            )
                                               )
  v.                                           )
                                               )
  THE UNITED STATES,                           )
                                               )
                         Defendant.            )
                                               )

                                  ORDER DISMISSING CASE

         On January 12, 2021, plaintiff filed its Response to the Court’s September 10, 2021
Scheduling Order, ninety-one days out of time. See Plaintiff’s Response to Scheduling Order,
ECF No. 9. In its Response, plaintiff stated that “they [sic] do not seek to show cause that their
[sic] claims are distinguishable from the claims adjudicated by the Court’s Opinion and Order
granting both Defendant’s Motion to Dismiss and Defendant’s Cross-Motion for Summary
Judgment.” Id. at 1. Plaintiff further states that it “acknowledges that this case is subject to
disposition on the same basis.” Id. As such, this case is subject to the following disposition:

       Though the Court is sympathetic to the losses plaintiffs suffered as a result of
       Hurricane Harvey, the Court cannot find the government liable or find it responsible
       for imperfect flood control of waters created by an Act of God. For the reasons set
       forth above, defendant’s MOTION to Dismiss is hereby GRANTED pursuant to
       RCFC 12(b)(6) for failure to state a claim upon which relief could be granted.
       Defendant’s CROSS-MOTION for Summary Judgment is GRANTED. Plaintiffs’
       CROSS-MOTION for Summary Judgment is DENIED.

In re Downstream Addicks & Barker (Tex.) Flood-Control Reservoirs, 147 Fed. Cl. 566, 583–84
(2020) (emphasis omitted). Accordingly, plaintiff’s case is hereby DISMISSED. The Clerk of
Court is directed to enter judgment consistent with the above.

       IT IS SO ORDERED.


                                                   s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge
